Citation Nr: 1644337	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  13-11 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or on being housebound.  

2.  Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance of another person or on being housebound.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister




ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from December 1972 to December 1975.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from the December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In the July 2012 VA Form 21-22, the Veteran appointed the Disabled American Veterans as his representative, thereby revoking the earlier power of attorney.  See 38 C.F.R. § 14.631(f) (1).  

The Veteran appeared and provided testimony before the undersigned in April 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to SMC and SMP based on a need for aid and attendance or on account of being housebound.  

The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b) (2015).  A veteran will be considered in need of aid and attendance if he is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance.  38 C.F.R. §§ 3.351(c), 3.352(a) (2015).  

Under 38 C.F.R. § 3.352(a), the following criteria will be accorded consideration in determining the need for regular aid and attendance: the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  

Housebound benefits are warranted if, in addition to having a single permanent disability rated 100 percent disabling under the VA Schedule for Rating Disabilities, the Veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, (2) is "permanently housebound" by reason of disability or disabilities.  This requirement is met when the Veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1502(c) (West 2014); 38 C.F.R. § 3.351(d).

As an initial matter, the Board notes that the Veteran has been diagnosed with having a seizure disorder, and while he is not service-connected for this disorder, the RO has rated this disability as 100 percent disabling for pension purposes.  The Veteran has also been diagnosed with cognitive impairment, which has not been service-connected, but has been rated as 30 percent disabling for pension purposes.  

The Veteran's VA treatment records reflect ongoing treatment for his seizure disorder.  At the February 2013 VA examination, the examiner noted that his records referenced uncontrolled seizures, which was attributed to his medication noncompliance and his continued substance abuse.  The examiner also noted that the Veteran presented at his examination escorted by his sister and in no apparent distress.  According to the examiner, the Veteran's nutrition was shown to be fair, and he was of average build.  The examiner further noted that the Veteran displayed intact power and 5/5 motor strength in all his extremities.  According to the examiner, the Veteran was able to walk unassisted with very mild discoordination.  In view of his reported falls, the examiner recommended that the Veteran use a cane to help him ambulate.  

At the August 2015 VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, the examiner determined that the Veteran had diagnoses of convulsions and a seizure disorder.  The examiner noted that the Veteran had a good appetite, described his gait as unsteady, and indicated that the Veteran's seizure disorder restricts his listed activities and functions.  When asked whether the Veteran is able to feed himself, the examiner marked that he could, but did note that he was unable to prepare his own meals.  The examiner further noted that the Veteran was not legally blind, and did not require any assistance when it came to bathing and tending to his other hygiene needs.  When asked whether the Veteran required nursing home care, the examiner indicated that he did not, but noted that the Veteran did require medication management, adding that he has to prepare medications for administration.  When asked whether the Veteran had the ability to manage his own financial affairs, the examiner indicated that he did not, and wrote that the Veteran needed help managing his money.  The examiner described the Veteran as well-dressed and with an upright posture, and observed no noted restrictions of the upper extremities.  When asked to address any restrictions of the Veteran's lower extremities, the examiner observed weakness in the lower body, an unsteady gait, and further noted that the Veteran exhibited problems going from a standing to a sitting position.  With regard to any restriction of the spine, trunk and neck, the examiner wrote that the Veteran is unable to bend over due to his loss of balance.  With regard to all other pathology, the examiner noted that the Veteran ambulated with a cane, had a poor memory, and exhibited dizziness, and an unsteady gait.  With regard to the Veteran's exercise regimen, it was noted that the Veteran exercised on a daily basis by himself, but he was assisted by his sister to all other areas.  When asked whether aids such as canes, braces, crutches, or the assistance of another person is required for locomotion, the examiner marked yes.  

During his hearing, the Veteran described the difficulties he faced carrying out his activities of daily living as a result of his seizure disorder and consequent memory problems.  When asked whether any of his treating physicians had ever informed him that he was in need of aid and attendance as a result of his seizure disorder, the examiner stated that one of his psychiatrists did write a note indicating that he would need extra attention.  According to the Veteran, he received treatment from this psychiatrist at Grady Hospital in Atlanta Georgia.  See April 2016 Hearing Transcript, p. 5.  

A review of the VBMS and Virtual VA paperless claims folders is absent any treatment records issued from Grady Hospital.  It does not appear that the AOJ attempted to obtain these treatment records.  The Board notes that VA is required by the Veterans Claims Assistance Act of 2000 (VCAA) to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include relevant records from both Federal and private sources.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As such, the Veteran's claim should be remanded so the AOJ can attempt to retrieve these records.

Also as this matter is being returned for additional development, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file, all identified and outstanding records of VA treatment pertaining the Veteran's seizure disorder and cognitive disorder from the VA Medical Center (VAMC) in Memphis, Tennessee dated from May 2013 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

2. Contact the Veteran and ask him to provide the full address for the psychiatrist he referenced during his April 2016 hearing who reportedly wrote in a note that the Veteran required extra assistance and attention, as well as the address for Grady Hospital in Atlanta, Georgia and the specific dates he received treatment with this psychiatrist, as well as at this treatment facility.  In addition, ask the Veteran to identify all other non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his seizure disorder and cognitive impairment.  After obtaining the appropriate release of information form(s) where necessary, procure and associate with the claims folder copies of records of any treatment that the Veteran may have received for his seizure disorder and cognitive impairment from this psychiatrist and from the treatment facility.  If any records are not obtained, inform the Veteran and provide him an opportunity to submit the records.  All such available documents should be associated with the Veteran's claims folder.  Any negative responses should be properly annotated into the record.  

3. After completing the above, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


